DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-3 and 4-9 are directed towards an apparatus (i.e., a 3D printing head and an apparatus for 3D printing). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Objections
Claim 2 is objected to because this claim recites “the protective gas” in lines 4-5; an objection is being made as this claim recites “the” to reference subject matter which is not previously recited/introduced. While this recitation is not ambiguous, the Examiner recommends introducing new limitation with “a” or “an” to ensure consistent language throughout the claims is being used. Therefore, the recitation above should read “a protective gas” to overcome this objection. Appropriate correction is required. 
Moreover, claim 2 recites “the protective gas may pass and be delivered” which is not a positive recitation. The recitation should read “the protective gas passes…” to overcome this objection. Appropriate correction is required.
Claim 3 is objected to because this claim recites “the material to be printed” in line 3; an objection is being made as this claim recites “the” to reference subject matter which is not previously 
Claims 8 and 14 are objected to because these claims recite “the temperature” in line 2 of each of the claims; an objection is being made as this claim recites “the” to reference subject matter which is not previously recited/introduced. While this recitation is not ambiguous because there is inherent basis for such subject matter (i.e., a gas inherently has a temperature), the Examiner recommends introducing new limitation with “a” or “an” to ensure consistent language throughout the claims is being used. Therefore, the recitation above should read “a temperature” to overcome this objection. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FENG (US 2017/0274454; of record).
As to claim 1: FENG discloses an extruded metal flow 3D printer comprising: a frame 1 including a workbench 2, a head 3, a printing device 4 installed in the head 3, a feeding device 5 mounted on the frame 1 and configured to convey a metal wire to the printing device 4, and a housing 11 installed on the frame 1 ([0034]; FIG. 1). FENG further discloses the printing device 4 including a printing head 42 (i.e., 3D printing head) fixed in the head 3; thus, FENG reads on the claimed 3D printing head. 
Additionally, FENG discloses the printing head 42 including a tungsten steel nozzle 46 ([0035]) equivalent to the claimed 3D printing head comprising a nozzle. The printing head 42 disclosed in FENG also includes a ceramic tube bank 47 disposed inside of the tungsten steel nozzle 46, and a stainless steel end cover 49 covered on an upper end of the tungsten steel nozzle 46 ([0035]); wherein the ceramic tube bank 47 comprises an inner ceramic tube 471 and an outer ceramic tube 472 nested with each other in a holding position 460 in an inner chamber of the tungsten steel nozzle 46 ([0037]). Moreover, FENG discloses the inner ceramic tube 471 having a lower end extended out of a lower end face of the outer ceramic tube 472 and connected to extrusion hole 464 of the tungsten steel nozzle 46; the stainless steel end cover 49 including a wire entrance hole 491 corresponding to the inner ceramic tube 471 ([0037]). Seeing as FENG also discloses the metal wire being conveyed downward continuously, and the molten semisolid metal fluid being extruded out of the extrusion hole 464 in the lower end of the tungsten steel nozzle 46 ([0038]), it can be concluded that FENG’s inner ceramic tube 471 reads on the claimed nozzle including a material extrusion portion (see also FIGs. 5-6 in FENG). 
Furthermore, the tungsten steel nozzle 46 disclosed in FENG includes a high temperature resistant ceramic protective sleeve 48, which is sleeved on the external surface of the tungsten steel nozzle 46 ([0039]); and the high temperature resistant, ceramic protective sleeve 48 and outer wall of the tungsten steel nozzle 46 comprises a plurality of passages disposed there between for gas passing 
As to claim 2: FENG remains as applied above. FENG depicts in FIG. 7 the tilted gas blow out holes 465 being arranged radially around the conical end 463 of the tungsten steel nozzle 46, and spaced apart from the extrusion hole 464 (FIG. 7), the extrusion hole 464 being connected with the inner ceramic tube 471 (i.e., material extrusion portion) (FIG. 6). As discussed above, FENG discloses the high temperature resistant, ceramic protective sleeve 48 and outer wall of the tungsten steel nozzle 46 comprises a plurality of passages disposed there between for gas passing there through (i.e., delivery space) ([0039]). FENG states that the gas blow out holes 465 can jet inert gases in the entire print run of printing head (i.e., protective gas being delivered) so as to prevent the metal deposition layer of the semisolid metal fluid extruded from the printing head from being oxidized ([0040]). Hence, FENG reads on the claimed at least one protective gas injection portion is arranged radially about and spaced apart from the material extrusion portion to provide a delivery space there between and through which the protective gas may pass and be delivered. See also [0017]; [0042]; and FIGs. 7-8 in FENG. 
As to claim 3: FENG remains as applied above. It was established in the rejection of claim 1 above that FENG discloses the inner ceramic tube 471 having a lower end extended out of a lower end face of the outer ceramic tube 472 and connected to extrusion hole 464 of the tungsten steel nozzle 46 ([0037]); the metal wire being conveyed downward continuously, and the molten semisolid metal fluid 
The tungsten steel nozzle 46 disclosed in FENG includes a high temperature resistant ceramic protective sleeve 48, which is sleeved on the external surface of the tungsten steel nozzle 46 ([0039]); and the high temperature resistant, ceramic protective sleeve 48 and outer wall of the tungsten steel nozzle 46 comprises a plurality of passages disposed there between for gas passing therethrough (i.e., at least one protective gas injection portion) ([0039]). Referring to FIG. 7 of FENG’s disclosure, the tungsten steel nozzle 46 includes a plurality of tilted gas blow-out holes 465 (i.e., at least one diffuser port) disposed on an end face of collar flange 462 and connected to the passages, such that clearance grooves 481 (see FIG. 6) included in the high temperature resistant ceramic protective sleeve 48 are arranged in a lower end of an inner wall thereof and engaged with the gas blow-out hole 465 ([0017]; [0039]; FIG. 7). FENG depicts in FIG. 7 the tilted gas blow out holes 465 being arranged radially around the conical end 463 of the tungsten steel nozzle 46, and spaced apart from the extrusion hole 464 (i.e., outlet), and therefore reads on the claimed at least one protective gas injection portion being formed with at least one diffuser port spaced apart from the outlet. 
As to claim 4: FENG discloses an extruded metal flow 3D printer (i.e., apparatus for 3D printing an article) comprising: a frame 1 including a workbench 2, a head 3, a printing device 4 installed in the head 3, a feeding device 5 mounted on the frame 1 and configured to convey a metal wire to the printing device 4, and a housing 11 (i.e., housing defining a chamber – the chamber the volume inside of 
FENG further discloses the printing device 4 including a printing head 42 (i.e., 3D printing head) fixed in the head 3, and the printing head 42 including a tungsten steel nozzle 46 ([0035]); equivalent to the claimed at least one 3D printing head comprising a nozzle. 
The printing head 42 disclosed in FENG also includes a ceramic tube bank 47 disposed inside of the tungsten steel nozzle 46, and a stainless steel end cover 49 covered on an upper end of the tungsten steel nozzle 46 ([0035]); wherein the ceramic tube bank 47 comprises an inner ceramic tube 471 and an outer ceramic tube 472 nested with each other in a holding position 460 in an inner chamber of the tungsten steel nozzle 46 ([0037]). Moreover, FENG discloses the inner ceramic tube 471 having a lower end extended out of a lower end face of the outer ceramic tube 472 and connected to extrusion hole 464 of the tungsten steel nozzle 46; the stainless steel end cover 49 including a wire entrance hole 491 corresponding to the inner ceramic tube 471 ([0037]). Seeing as FENG also discloses the metal wire being conveyed downward continuously, and the molten semisolid metal fluid being extruded out of the extrusion hole 464 in the lower end of the tungsten steel nozzle 46 ([0038]), it can be concluded that FENG’s inner ceramic tube 471 reads on the claimed nozzle comprising a material extrusion portion (see also FIGs. 5-6 in FENG). 
Additionally, the tungsten steel nozzle 46 disclosed in FENG includes a high temperature resistant ceramic protective sleeve 48, which is sleeved on the external surface of the tungsten steel nozzle 46 ([0039]); and the high temperature resistant, ceramic protective sleeve 48 and outer wall of the tungsten steel nozzle 46 comprises a plurality of passages disposed there between for gas passing therethrough (i.e., at least one protective gas injection portion) ([0039]). Referring to FIG. 7 of FENG’s disclosure, the tungsten steel nozzle 46 includes a plurality of tilted gas blow-out holes 465 disposed on an end face of collar flange 462 and connected to the passages, such that clearance grooves 481 (see 
FENG depicts in FIG. 1 the printing device 4 connected to the head 3 connected to the housing 11 such that the printing device is located within the housing in order to form a part on the workbench 2 (FIG. 1), reading on the claimed at least one 3D printing head disposed within the chamber for 3D printing the article within the chamber. 
Moreover, FENG discloses an inert gas feeder 6 comprising a gas tank 61 (i.e., a source of a protective gas) mounted outside the frame 1 ([0040]; FIG. 3); where the inert gas feeder 6 also comprises a regulating valve 62 and a gas tube, the gas tube being extended to the head 3 and connected to the gas blow out hole 465 disposed in the printing head 42 (i.e., protective gas injection portion in fluid communication with a source of a protective gas) and configured to jet inert gas ([0040]). Consequently, FENG reads on the claimed wherein the at least one protective gas injection portion is in fluid communication with a source of a protective gas.  
As to claim 5: FENG remains as applied above and therefore reads on the claimed protective gas comprising at least one inert gas (see the rejection of claim 4 above – inert gas feeder 6; [0010]; [0014]; [0041]). 
As to claim 6: FENG remains as applied above. FENG further discloses inert gases including argon gas, helium gas, CO2, or mixed gas therewith ([0041]) reading on the claimed protective gas being selected from the group consisting of argon, nitrogen, and carbon dioxide. 
As to claim 7: FENG remains as applied above. FENG discloses inert gases including argon gas, helium gas, CO2, or mixed gas therewith ([0041]); therefore, if only argon gas is used as the inert gas in 
As to claim 10: FENG discloses forming a model using an extruded metal flow 3D printer (i.e., method of 3D printing an article, comprising performing a 3D printing operation for producing the article using an apparatus) ([0002]; [0003]; [0004]). The extruded metal flow 3D printer in FENG comprises: a frame 1 including a workbench 2, a head 3, a printing device 4 installed in the head 3, a feeding device 5 mounted on the frame 1 and configured to convey a metal wire to the printing device 4, and a housing 11 installed on the frame 1 ([0034]; FIG. 1). FENG further discloses the printing device 4 including a printing head 42 (i.e., 3D printing head) fixed in the head 3, and the printing head 42 including a tungsten steel nozzle 46 ([0035]); thus, FENG reads on the claimed apparatus comprising a 3D printing head with a nozzle. 
The printing head 42 disclosed in FENG also includes a ceramic tube bank 47 disposed inside of the tungsten steel nozzle 46, and a stainless steel end cover 49 covered on an upper end of the tungsten steel nozzle 46 ([0035]); wherein the ceramic tube bank 47 comprises an inner ceramic tube 471 and an outer ceramic tube 472 nested with each other in a holding position 460 in an inner chamber of the tungsten steel nozzle 46 ([0037]). Moreover, FENG discloses the inner ceramic tube 471 having a lower end extended out of a lower end face of the outer ceramic tube 472 and connected to extrusion hole 464 of the tungsten steel nozzle 46; the stainless steel end cover 49 including a wire entrance hole 491 corresponding to the inner ceramic tube 471 ([0037]). Seeing as FENG also discloses the metal wire being conveyed downward continuously, and the molten semisolid metal fluid being extruded out of the extrusion hole 464 in the lower end of the tungsten steel nozzle 46 ([0038]), it can be concluded that 
Moreover, the tungsten steel nozzle 46 disclosed in FENG includes a high temperature resistant ceramic protective sleeve 48, which is sleeved on the external surface of the tungsten steel nozzle 46 ([0039]); and the high temperature resistant, ceramic protective sleeve 48 and outer wall of the tungsten steel nozzle 46 comprises a plurality of passages disposed there between for gas passing therethrough (i.e., at least one protective gas injection portion) ([0039]). Referring to FIG. 7 of FENG’s disclosure, the tungsten steel nozzle 46 includes a plurality of tilted gas blow-out holes 465 (i.e., surrounding the material with substantially only the protective gas for protecting said article) disposed on an end face of collar flange 462 and connected to the passages, such that clearance grooves 481 (see FIG. 6) included in the high temperature resistant ceramic protective sleeve 48 are arranged in a lower end of an inner wall thereof and engaged with the gas blow-out hole 465 (i.e., protective gas injection portion co-acting with said material extrusion portion) ([0017]; [0039]; FIG. 7). Consequently, FENG reads on the claimed at least one protective gas injection portion co-acting with said material extrusion portion, said 3D printing operation comprising: extruding a material via the material extrusion portion; and injecting a protective gas via the at least one protective gas injection portion for surrounding the material with substantially only the protective gas for protecting said article.
As to claim 11: FENG remains as applied above. FENG discloses the gas being an inert gas ([0010]; [0014]; [0041]) and therefore reads on the claimed protective gas being an inert gas. 
As to claim 12: FENG remains as applied above. FENG further discloses inert gases including argon gas, helium gas, CO2, or mixed gas therewith ([0041]) reading on the claimed protective gas being selected from the group consisting of argon, nitrogen, and carbon dioxide.
As to claim 13: FENG remains as applied above. FENG discloses inert gases including argon gas, helium gas, CO2, or mixed gas therewith ([0041]); therefore, if only argon gas is used as the inert gas in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US 2017/0274454; of record) in view of MURPHREE et al. (US 2018/0126650; provisional application 62/418,618 filed Nov. 7, 2016 qualifies MURPHREE as prior art). FENG teaches the subject matter of claim 4 and claim 10 above under 35 USC 102. 
As to claim 8: FENG remains as applied above. FENG discloses the inert gas feeder comprising a gas tank mounted outside the frame, and a gas tube which is extended into the head and connected to the cooling hole disposed in the printing head and configured to jet inert gas ([0014]). While, FENG discloses the printing head configured to jet inert gas, the disclosure gives no indication as to the temperature of the gas in the gas tank. Hence, FENG fails to explicitly disclose the claimed temperature of the protective gas is from about 2oC to about 25oC. 
However, MURPHREE teaches gas flow in three-dimensional printing (title; [0256]). MURPHREE further teaches three-dimensional (3D) printing apparatuses, systems, and methods for forming a 3D object ([0117]). Additionally, MURPHREE teaches the temperature of the gas being temperature controlled ([0157]); where the enclosure of the apparatus includes an atmosphere comprising at least one gas, which MURPHREE teaches the gas being selected from the group consisting of argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, and carbon dioxide (i.e., inert gas) ([0171]). MURPHREE also teaches the gas being at ambient pressure and ambient temperature, with “ambient temperature” defined by MURPHREE to be a typical temperature to which humans are generally accustomed, for example from about 15oC to about 30oC ([0171]). Therefore, FENG, modified by MURPHREE, reads on the claimed temperature of the protective gas being from about 2oC to about 25oC. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ambient temperature of 15oC to about 30oC taught by MURPHREE into FENG, since the claimed ranges and the prior art ranges are close enough that one 
As to claim 14: FENG remains as applied above. FENG discloses the inert gas feeder comprising a gas tank mounted outside the frame, and a gas tube which is extended into the head and connected to the cooling hole disposed in the printing head and configured to jet inert gas ([0014]). While, FENG discloses the printing head configured to jet inert gas, the disclosure gives no indication as to the temperature of the gas in the gas tank. Hence, FENG fails to explicitly disclose the claimed temperature of the protective gas is from about 2oC to about 25oC. 
However, MURPHREE teaches gas flow in three-dimensional printing (title; [0256]). MURPHREE further teaches three-dimensional (3D) printing apparatuses, systems, and methods for forming a 3D object ([0117]). Additionally, MURPHREE teaches the temperature of the gas being temperature controlled ([0157]); where the enclosure of the apparatus includes an atmosphere comprising at least one gas, which MURPHREE teaches the gas being selected from the group consisting of argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, and carbon dioxide (i.e., inert gas) ([0171]). MURPHREE also teaches the gas being at ambient pressure and ambient temperature, with “ambient temperature” defined by MURPHREE to be a typical temperature to which humans are generally accustomed, for example from about 15oC to about 30oC ([0171]). Therefore, FENG, modified by MURPHREE, reads on the claimed temperature of the protective gas being from about 2oC to about 25oC. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ambient temperature of 15oC to about 30oC taught by MURPHREE into FENG, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to . 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US 2017/0274454; of record) in view of LIPTON et al. (US 2014/0013962). FENG teaches the subject matter of claim 4 and claim 10 above under 35 USC 102. 
As to claim 9: FENG remains as applied above. FENG discloses the inert gas feeder comprising a gas tank mounted outside the frame, and a gas tube which is extended into the head and connected to the cooling hole disposed in the printing head and configured to jet inert gas ([0014]). Though, FENG fails to disclose the claimed protective gas comprising at least one suspended liquid and/or at least one suspended solid. 
However, LIPTON teaches solid freeform fabrication (i.e., 3D printing) of edible foods (i.e., 3D article) ([0001]). LIPTON further teaches processing material, by supplying gases, using tools associated with a fabrication system ([0031]). In particular, LIPTON teaches the fabricator being configured to process materials after they are deposited on the build platform ([0040]). LIPTON teaches a tool head 800 including a supply pipe 806 having an outlet 808 and mounted on a material deposition tool that includes a material container 802 with a nozzle outlet 804 (FIG. 8). The tool head 800 taught by LIPTON receives cool air through the supply pipe 806, which then supplies cool air through outlet 808; where the outlet 808 directs the cool air towards the build surface or a portion of the build surface to be cooled; and cooled fluids, including gas, air, liquids or combinations thereof (i.e., suspended liquid in a gas), may be sprayed onto the deposited materials to chance the materials ([0044]; FIG. 8). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cooled fluids including gas, air liquids, or combinations thereof sprayed onto the material in order to chance the materials as taught by LIPTON into FENG. 
As to claim 15: FENG remains as applied above. FENG discloses the inert gas feeder comprising a gas tank mounted outside the frame, and a gas tube which is extended into the head and connected to the cooling hole disposed in the printing head and configured to jet inert gas ([0014]). Though, FENG fails to disclose the claimed protective gas comprising at least one suspended liquid and/or at least one suspended solid. 
However, LIPTON teaches solid freeform fabrication (i.e., 3D printing) of edible foods (i.e., 3D article) ([0001]). LIPTON further teaches processing material, by supplying gases, using tools associated with a fabrication system ([0031]). In particular, LIPTON teaches the fabricator being configured to process materials after they are deposited on the build platform ([0040]). LIPTON teaches a tool head 800 including a supply pipe 806 having an outlet 808 and mounted on a material deposition tool that includes a material container 802 with a nozzle outlet 804 (FIG. 8). The tool head 800 taught by LIPTON receives cool air through the supply pipe 806, which then supplies cool air through outlet 808; where the outlet 808 directs the cool air towards the build surface or a portion of the build surface to be cooled; and cooled fluids, including gas, air, liquids or combinations thereof (i.e., suspended liquid in a gas), may be sprayed onto the deposited materials to chance the materials ([0044]; FIG. 8). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cooled fluids including gas, air liquids, or combinations thereof sprayed onto the material in order to chance the materials as taught by LIPTON into FENG. LIPTON recognizes doing so to be beneficial as localized cooling tool heads, which supply and direct the cooled fluids including gas, air, liquids or combinations thereof, allow for the localized modification of material viscosity or phase state ([0044]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FENG (US 2017/0274454; of record). FENG teaches the subject matter of claim 13 above under 35 USC 102. 
As to claim 16: FENG remains as applied above. FENG discloses the inert gases include argon gas, helium gas, CO2 or mixed gases therewith ([0042]); though, FENG fails to explicitly disclose the claimed wherein about 70% by volume of the protective gas comprises at least one of argon or nitrogen. 
However, as stated above, FENG does disclose a mixture of the gases (i.e., argon gas and carbon dioxide). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, especially in view claim 13, to arrive at the claimed wherein about 70% by volume of the protective gas comprises at least one of argon or nitrogen, as doing so is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., there are only so many ways in which argon, nitrogen, and carbon dioxide can be combined). For example, claim 13 requires the protective gas to have 0% to 100% argon, 0% to 100% nitrogen and 0% to 30% carbon dioxide by volume; so if FENG teaches argon and carbon dioxide being inert gases that can be mixed for use, one of ordinary skill in the art would recognize that this combination results in a protective gas having 70% argon, 0% nitrogen, and 30% carbon dioxide by volume all of which satisfy both claim 13 and claim 16. FENG acknowledges the inert gas (i.e., protective gas) to be beneficial as it prevents the metal fluid jetted by the printing head from being oxidized when forming a metal deposition layer on the workbench and to form the metal fluid by cooling resulting in high quality metal model products ([0020]; [0024]), one or ordinary skill in the art would recognize the benefits of the gas taught by FENG would be equally applicable and transferable to a gas of 70% argon, 0% nitrogen, and 30% carbon dioxide by volume. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CARY (US RE26549) teaches a material being extruded and a shield gas, both of which are arranged coaxially; YANG et al. (US 6,280,784 and US 6,280,784) teaches rapid prototyping and fabrication methods for 3D food objects pertinent to Applicant’s disclosure; LIPSON (US 2013/0089642) teaches extruding food products through a nozzle which includes a pipe for blowing air; OSSWALD et al. (US 2013/0234357) teaches an apparatus in which a material is being extruded through a nozzle while coaxially surrounded with a gas as the material extends from the nozzle; BINLEY (US 9,392,809) teaches a nozzle for extruding frozen confectionary products while simultaneously supplying a gas; MYERBERG (US 2017/0252820) teaches a nozzle that extrudes build material and applies a cooling fluid to the build material; and HARRIER (US 2017/0368771) teaches an extruder device having a nozzle that can also dispense a gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743